El Juez Asociado Seño» Cókdova Dávila,
emitió la opinión del tribunal.
Matea Evangelista López Delgado hipotecó una finca ur-bana de su propiedad a favor de los menores Felipe y Pedro Liciaga Cantre, para garantizarles un préstamo de $1,096. Esta propiedad fué rematada para el cobro de contribuciones y vendida por el Pueblo de Puerto Rico al recurrente Victoriano González por la cantidad de $81. Se notificó de esta venta a la dueña de la finca Matea Evangelista López Delgado y a Josefa Cantre, en representación de los menores Felipe y Pedro Liciaga Cantre, como acreedores hipotecarios. Se expidió certificado de venta a favor del comprador y pre-sentado este certificado para su inscripción en el registro de la propiedad, el registrador recurrido denegó la misma, tomando en su lugar anotación preventiva por la razón de ‘'haber sido notificada Josefa Cantre en representación de los menores Felipe y Pedro Liciaga Cantre, sin que se ex-prese qué representación ostenta dicha señora sobre los ex-presados menores”.
Se alega que esta negativa constituye un error, porque Josefa Cantre fué notificada en representación de los menores y porque consta del registro que dicha Josefa Cantre es la madre con patria potestad de tales hijos menores.
 Alega el recurrente que en la escritura de hipoteca inscrita en el registro de la propiedad aparecen los menores Felipe y Pedro Liciaga Cantre representados por su madre con patria potestad Josefa Cantre Adorno y que la dueña de la finca, Matea Evangelista López, manifiesta que ha recibido *256de dicha señora, viuda, mayor de edad y vecina de Barcelo-neta, la cantidad de $1,096 perteneciente a sus menores hijos, y añade que en vista de esta información la negativa del Re-gistrador fué más allá del límite de su facultad para privar al recurrente de la inscripción interesada. El registrador, por el contrario, expresa que la Sra. Josefa Cantre aparece notificada en representación de los menores, sin decirse en qué concepto legal ostenta dicha representación para poderse determinar si la notificación surte efecto. Agrega que cuando se inscribió la escritura de hipoteca, compareció Josefa Can-tre Adorno representando como madre a los menores y que en el certificado de compra sólo aparece Josefa Cantre, sin expresarse su segundo apellido y si es la madre de los me-nores. El artículo 315 del Código Político exige la notifica-ción de la venta a todas las personas que tuvieren una hipo-teca o gravamen sobre la propiedad vendida. Para que el comprador quede investido con el título mediante venta por contribuciones, es necesario demostrar que se ha notificado la venta a las personas interesadas. Salgado v. Registrador, 26 D.P.R. 172; Moraza v. Registrador, 45 D.P.R. 829, 831.
Arguye el recurrido que los documentos que se presentan al registro deben contener todos los requisitos necesarios para su inscripción y ser redactados con claridad.a fin de que pue-dan calificarse sin dejar al arbitrio del registrador su inter-pretación con otros hechos que constan del registro. Conve-nimos en que- cuando se trata de menores debe hacerse cons-tar la relación legal de los mismos con la persona a quien se notifica en su representación, para que el registrador pueda saber si se ha cumplido o no con los requisitos de ley; pero creemos que esta omisión puede subsanarse si se acredita por medio de un documento auténtico y de una manera satisfac-toria la referida relación. En el presente caso nos asalta una duda. Es verdad que se inscribió en el registro la hi-poteca constituida a favor de los menores representados por su madre con patria potestad Josefa Cantre Adorno, pero el registrador alega que la notificación de la venta de la finca *257hipotecada aparece hecha a Josefa Cantre, sin expresarse un segundo apellido y sin hacerse constar que es la madre de los menores. Aunque todo induce a pensar que se trata de una misma persona, sin embargo, como existe la posibilidad de que no lo sea, creemos que ha debido acreditarse debida-mente que esta Josefa Cantre a quien se notificó la venta de la finca es la misma Josefa Cantre Adorno, madre con patria potestad de los referidos menores.

Por esta única razón debe confirmarse la nota recurrida.